Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Virgil Edward Kuykendall, Appellant                    Appeal from the 294th District Court of
                                                       Van Zandt County, Texas (Tr. Ct. No. 00-
No. 06-13-00125-CV          v.                         00410).     Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
Jessica Beverly, Appellee                              Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, Jessica Beverly, pay all costs of this appeal.


                                                       RENDERED JUNE 13, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk